DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laflamme et al. (US 20170017315 A1, hereafter Laflamme).


	Regarding claim 1, Laflamme teaches a waterproof user interface panel for installation in an opening in a wall of a bathing installation, the interface panel comprising: 
	a housing structure (50) defining a peripheral flange portion (9) having a top flange surface and a bottom flange surface, a top-facing recess surrounded by the peripheral flange portion, a bottom facing receptacle defined by a peripheral wall (28) extending downwardly and a recess (48) floor plate (Figs 4-7, [0081], where the peripheral flange 9 has top-facing recesses 5; Figs. 12-19, [0093]-[0094], where the housing 50 includes a bottom surface 50B with a peripheral wall 28 defining a recess 48); 
	a touch-sensitive display assembly (20) comprising a cover glass layer (120) configured to cover an entire front-facing area of the housing structure including the peripheral flange portion and a touch-sensitive display system having a display surface attached to a lower surface of the cover glass layer, the display system sized to fit into the recess and having an active display area (Figs. 4 and 5, [0073]-[0077], where there is a touch screen assembly 20 size to fit into the recess; Figs. 8-11, [0083], where the touch screen assembly 20 has a cover glass 12); 
	a circuit board assembly (80) carrying circuit components configured to drive the display system and to receive signals from the display signals, the circuit board mounted in the lower receptacle and connected to the display system by an electrical cable (Fig. 5, [0089], where there is a circuit board assembly 80 connected to the display drive system and disposed within the recess of the housing 50); 
	a first adhesive gasket (30) configured to adhere the periphery of the cover glass area to a top surface of the peripheral flange portion (Figs. 4-7, [0080], where a sealing material 30 may take the form of a gasket seal and sits on top of the peripheral flange of the housing below the touchscreen assembly 20); 
	a second adhesive gasket (70) configured to adhere a lower surface of the peripheral flange portion to the wall surrounding the opening (Figs. 12-19, [0101], where there is an adhesive gasket 70 adhered beneath the flange of the housing 50).

	Regarding claim 2, Laflamme teaches the interface panel of Claim 1, wherein the housing structure is an integral one-piece structure fabricated of a plastic material ([0074], where the housing 50 comprises plastic).

	Regarding claim 3, Laflamme teaches the interface panel of Claim 1, wherein the display system24969 includes an electrical cable, the floor plate of the housing structure has a plate opening formed therein and sized to allow an end of the cable to be passed through the opening for attachment to the circuit board assembly (Figs. 18 and 21, [0113], where there is a pass-through 96 for connecting a power and signal wiring 134 to the circuit board assembly 80).

	Regarding claim 4, Laflamme teaches the panel of Claim 3, further comprising a seal plug for sealing the plate opening against moisture intrusion (Figs. 18 and 21, where the pass-through is molded to hold the wiring in place).

	Regarding claim 6, Laflamme teaches the panel of Claim 3, wherein the cable is a ribbon cable, and the plate opening is a narrow slot sized to allow an end of the ribbon cable to pass through the slot into the receptacle to connect to the circuit board system (Figs. 8-11, [0086], where the wiring cable 15 fits through a slot to connect the display assembly to the circuit assembly).

	Regarding claim 7, Laflamme teaches the panel of Claim 1, wherein the cover glass is a chemically strengthened glass having a thickness in a range of three to four millimeters (Figs. 8-11, [0083], where the cover layer 12 comprises a chemically strengthened glass of 3mm thickness).

	Regarding claim 8, Laflamme teaches the panel of Claim 1, wherein the touch-sensitive display system includes capacitive touch sensing technology ([0087], where the touch-sensitive layer uses capacitive sensors).

	Regarding claim 9, Laflamme teaches the panel of Claim 1, wherein a ratio of the active display area to the panel front-facing area exceeds 30% (Fig. 10, [0083], where the transparent portion 6 of the cover layer surfaces a substantial visible portion of the touch screen assembly 20).

	Regarding claim 10, Laflamme teaches the panel of Claim 1, further comprising one or more emitter receptacles for light emitters to illuminate the panel ([0081], [0099], where there is space for light emitting elements to illuminate the display panel).

	Regarding claim 11, Laflamme teaches the panel of Claim 10, wherein the housing structure is fabricated of a translucent material so that light from the one or more emitter2496 10receptacles passes to the cover glass (Fig. 7, [0099], where there is a light diffusion plate 40 comprising a translucent material).

	Regarding claim 12, Laflamme teaches a waterproof user interface panel for installation in an opening in a wall of a bathing installation, the interface panel comprising: 
	a housing structure (50) defining a peripheral flange portion (9) having a top flange surface and a bottom flange surface configured to be affixed to a surface of the wall, a top-facing recess surrounded by the peripheral flange portion, a bottom facing receptacle defined by a peripheral wall extending downwardly and a recess floor plate (Figs 4-7, [0081], where the peripheral flange 9 has top-facing recesses 5; Figs. 12-19, [0093]-[0094], where the housing 50 includes a bottom surface 50B with a peripheral wall 28 defining a recess 48; Fig. 21, [0119], where the control panel 100 is installed in a peripheral wall of the bath); 
	a touch-sensitive display assembly (20) comprising a cover glass layer (120) configured to cover the entire front-facing area of the housing structure including the peripheral flange portion and a touch-sensitive display system having a display top surface attached to a lower surface of the cover glass layer, the display system sized to fit into the recess (Figs. 4 and 5, [0073]-[0077], where there is a touch screen assembly 20 size to fit into the recess; Figs. 8-11, [0083], where the touch screen assembly 20 has a cover glass 12); 
	a circuit board assembly (80) carrying circuit components configured to drive the display system and to receive signals from the display signals, the circuit board mounted in the lower receptacle and connected to the display system by an electrical cable (Figs. 5 and 10, [0089], [0104], where there is a circuit board assembly 80 connected to the display drive system and disposed within the recess of the housing 50, the connection formed via wiring 15); 
	a first adhesive gasket (30) configured to adhere the periphery of the cover glass area to a top surface of the peripheral flange portion (Figs. 4-7, [0080], where a sealing material 30 may take the form of a gasket seal and sits on top of the peripheral flange of the housing below the touchscreen assembly 20); 
	a second adhesive gasket (70) configured to adhere a lower surface of the peripheral flange portion to the wall surrounding the opening (Figs. 12-19, [0101], where there is an adhesive gasket 70 adhered beneath the flange of the housing 50); and 
	wherein the housing structure is configured to position the display system above the surface of the tub wall (Figs. 21 and 22, where the display is positioned above the surface of the tub wall).

	Regarding claim 13, Laflamme teaches the panel of Claim 12, wherein the housing structure and recess plate are configured to position the recess plate above the top surface of the bathing installation wall (Fig. 21, [0119], where the control panel 100 is installed in a peripheral wall of the bath).

	Regarding claim 14, Laflamme teaches the panel of Claim 12, wherein the display system has a2496 11dimension larger than a dimension of the opening in the bathing installation wall (Figs. 21 and 22, where it can be seen that the display system extends out wider than the housing which fits into the recess).

	Regarding claim 15, Laflamme teaches the panel of Claim 12, wherein a ratio of the active display area to the panel front-facing area exceeds 30% (Fig. 10, [0083], where the transparent portion 6 of the cover layer surfaces a substantial visible portion of the touch screen assembly 20).

	Regarding claim 16, Laflamme teaches the panel of Claim 12, wherein a ratio of the active display area to the panel front-facing area exceeds 40% (Fig. 10, [0083], where the transparent portion 6 of the cover layer surfaces a substantial visible portion of the touch screen assembly 20).

	Regarding claim 17, Laflamme teaches the panel of Claim 12, wherein a ratio of the active display area to the panel front-facing area exceeds 50% (Fig. 10, [0083], where the transparent portion 6 of the cover layer surfaces a substantial visible portion of the touch screen assembly 20).

	Regarding claim 18, Laflamme teaches the panel of Claim 12, wherein a ratio of the active display area to the panel front-facing area exceeds 65% (Fig. 10, [0083], where the transparent portion 6 of the cover layer surfaces a substantial visible portion of the touch screen assembly 20).

	Regarding claim 19, Laflamme teaches the panel of Claim 12, wherein the touch-sensitive display system includes capacitive touch sensing technology ([0087], where the touch-sensitive layer uses capacitive sensors).

	Regarding claim 20, Laflamme teaches the interface panel of Claim 12, wherein the housing structure is an integral one-piece structure fabricated of a plastic material ([0074], where the housing 50 comprises plastic).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Laflamme et al. (US 20170017315 A1, hereafter Laflamme) in view of Knapp et al. (US 20110088159 A1, hereafter Knapp).

Regarding claim 5, Laflamme would show the panel of claim 5. But, Laflamme does not teach the panel wherein the seal plug is formed by a sealant dispensed in liquid form to the plate opening, the liquid form curing to a solid form. However, this was well known in the art as evidenced by Knapp (Figs. 14-18B, [0097], where the seal member 170 includes rubber plugs 169 which are cured into the end of the seal member 170). Both Laflamme and Knapp teach elements of bath installations. Knapp teaches seals present in baths generally without specifically placing the seal as part of a touch control assembly. Laflamme teaches the touch control assembly with a plug going to an external control system but does not teach that the aperture through which the plug travels is sealed using a cured plug. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sealing mechanism in the system of Laflamme suitable for use with a bath as taught by Knapp and that such an incorporation would have yielded a predictable result.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692